Citation Nr: 0523711	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-31 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for pterygium, 
bilateral, postoperative, prior to March 23, 2004.

2.  Entitlement to an evaluation in excess of 10 percent for 
pterygium, bilateral, postoperative, from March 23, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge via video conference.  A transcript 
of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The veteran's pterygium, bilateral, postoperative, prior 
to March 23, 2004, is characterized by visual acuity no worse 
than 20/30 in one eye and 20/50 in the other eye.

2.  The veteran's pterygium, bilateral, postoperative, from 
March 23, 2004, is characterized by visual acuity no worse 
than 20/40 in one eye and 20/50 in the other eye.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for pterygium, 
bilateral, postoperative, prior to March 23, 2004, are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.31, 4.75, 4.84a, Diagnostic Codes 6034, 
6061-6079 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for pterygium, bilateral, postoperative, from March 23, 2004, 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.31, 4.75, 4.84a, Diagnostic 
Codes 6034, 6061-6079 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed July 2003 rating decision, a September 
2003 statement of the case (SOC), and supplemental statements 
of the case (SSOC) dated in January and May 2004 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.

In addition, in an April 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit additional information to 
the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in April 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, this was done.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

The Board notes here that while the veteran testified during 
his June 2005 hearing that he most recently was treated at 
the VA in May 2005, he stated that his vision had not changed 
and that he had not been given a vision acuity test at this 
time.  Therefore, the Board finds that we may proceed with 
the current appeal.  Remanding this claim to obtain that 
record would not assist the veteran, since it does not 
contain the kind of medical evidence needed to show his 
disability warrants an increased rating.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  

II.  Factual Background

In July 2003, the veteran underwent VA examination.  A 
medical records review showed the veteran had multiple 
surgeries for recurrent pterygium on the left eye and also a 
pterygium on the right eye.  He had been treated for glaucoma 
as well.  The veteran stated he had pterygium surgery on both 
eyes at least three times, with the first surgery being in 
the Army and the last surgery at the VA with radiation 
treatments.  The veteran stated he had trouble reading, and 
his eyes were irritated.

On evaluation, with glasses, the veteran saw 20/30 in the 
right eye, which did not improve with pinhole, and 20/50 in 
the left eye, which pinholed to 20/40.  Near vision with each 
eye was 20/40.  The pupils were equal, round, and reactive to 
light.  The extraocular muscles were full.  The pressure on 
the right eye was 22 and the left eye was 20.

Keratotomy readings showed that the veteran had a high degree 
of astigmatism in the left eye with some distortion of the 
readings in the left eye.  On slit lamp examination, the 
veteran had a pterygium in the right eye and the left eye.  
The conjunctiva showed scarring nasally in both eyes.  The 
iris was within normal limits in both eyes.  The anterior 
chamber was clear in both eyes.  The veteran had severe 
dermatochalasis.

On dilated funduscopic examination, cup-to-disk ratio was 
about .7 in each eye with pink rims.  The veteran had 
irregular pigment changes in the right fovea and in the left 
fovea.  The vessels were within normal limits.  The periphery 
and the vitreous were also clear in both eyes.

The diagnosis was that the veteran had three pterygium 
surgeries on the left eye with recurrence in the left eye.  
The keratometry readings showed some mild degree of 
distortion of the corneal architecture which may lead to some 
of the decreased vision in the left eye.  The remaining 
decreased vision could be due to retinal changes but the 
irregular corneal surface due to pterygium surgery on the 
left eye was probably contributing to his vision problem.  
The pterygium in the right eye was not causing as much 
distortion.  The veteran was also following for glaucoma, 
which was not related to his pterygium.

In March 2004, the veteran underwent VA examination.  The 
veteran was previously seen for recurrent pterygia, irregular 
astigmatism, and glaucoma.  He stated he had trouble 
focusing.  He got powder burns in his eyes.  He went to the 
hospital and had both eyes operated on to cut the pterygium.  
He had three surgeries on both eyes with radiation treatment 
at the VA.  The eyes burned and were red.

On examination, distance visual acuity, with glasses, was 
20/40 in one eye and 20/50 in the other.  There was no 
improvement with pinhole testing.  Without glasses, the 
results were identical.  Near visual acuity, with glasses, 
was 20/20 in both eyes.  Without glasses, it was 20/200 in 
both eyes.  The pupils were noted to be negative for afferent 
pupillary defect.  Extraocular movement was full in both 
eyes.  The veteran was noted to have a tonometry applanation 
(TA) pressure reading of 13 in the right eye and 15 in the 
left eye.  On slit lamp examination, the veteran had 
dermatochaosis in both eyes, nasal scarring in the right eye 
on the conjunctiva, a pterygium in the right eye, and 
pterygium nasally in the left eye.  The anterior chamber was 
clear in both eyes.

The diagnosis was recurrent pterygia in both eyes, causing 
irritation, and blurred vision per the veteran.  He had 
irregular astigmatism from the pterygium in the left eye that 
probably contributed to the vision problems.

In a March 2004 addendum to the VA examination, the examiner 
noted that claims file review showed bilateral removal of 
pterygia in early 1953 on active duty and recurrence.  Vision 
was 20/20 in both eyes.  The veteran had subsequent removal 
of pterygium.  Throughout the years, the veteran complained 
mostly of irritation, redness, and having to use eye drops 
frequently.  His vision in the past years showed vision 
correctable to about 20/30 in each eye.

In June 2005, the veteran testified before the undersigned.  
He stated that ever since a post-service surgery, he had 
severe vision problems.  Because of these problems, he lost 
his job in 1972 and had not been able to perform any given 
job because of his severe blurred vision.  He was currently 
treated for his eyes at the VA hospital.  He got drops for 
his eyes and glasses, but they did not help.  He was last 
treated a month ago.  His vision was still the same.  He 
described it as pretty bad, and he would like to see better.  
He had no additional surgeries.  The treatment a month ago 
did not include a visual acuity examination.


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of disability in order to make a more accurate 
evaluation, the regulations do not give past medical history 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or the presence of 
keratoconus.  38 C.F.R. § 4.75 (2004).  

The veteran's pterygium is currently evaluated as 
noncompensable prior to March 23, 2004, and 10 percent 
disabled from March 23, 2004, under 38 C.F.R. § 4.84a, 
Diagnostic Code 6034 (2004), which provides that the 
disability is rated for loss of vision, if any.  Loss of 
vision is rated under 38 C.F.R. § 4.84a, Diagnostic Codes 
6061-6079.  A noncompensable evaluation is warranted where 
vision is 20/40 in both eyes.  A 10 percent evaluation is 
warranted where vision is 20/50 in one eye and 20/40 in the 
other eye.  A 10 percent evaluation is also warranted where 
vision is 20/50 in both eyes.  A 10 percent evaluation is 
also warranted where vision is 20/70 in one eye and 20/40 in 
the other or when vision is 20/100 in one eye and 20/40 in 
the other.

A 20 percent evaluation is warranted where there is 20/70 in 
one eye and 20/50 in the other, 20/100 in one eye and 20/50 
in the other, 20/200 in one eye and 20/40 in the other, or 
15/200 in one eye and 20/40 in the other.  The evaluations 
continue to increase for additional impairment of central 
visual acuity.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079 (2004).

In the veteran's case, the measurements of visual acuity do 
not meet the schedular criteria for a compensable rating 
prior to March 23, 2004.  The July 2003 VA examination showed 
he had vision of 20/30 in one eye and 20/50 in the other.  
This corresponds to a noncompensable rating under 38 C.F.R. § 
4.84a, Diagnostic Codes 6061-6079.  In order to receive the 
next higher 10 percent rating, the veteran must demonstrated 
that he has vision of 20/50 in one eye and 20/40 in the other 
eye, vision of 20/50 in both eyes, vision of 20/70 in one eye 
and 20/40 in the other eye, or when vision is 20/100 in one 
eye and 20/40 in the other eye.  There is no medical evidence 
showing that he meets the criteria for a 10 percent rating 
under any applicable diagnostic code.  Consequently, the 
preponderance of the evidence is against the claim for a 
compensable rating during this time period using the visual 
acuity impairment table.

The veteran has also claimed an increased rating after March 
23, 2004, at which time his disability was assigned a 10 
percent rating.  As noted above, his March 2004 VA 
examination report shows his vision was 20/40 in one eye and 
20/50 in the other eye.  According to the Impairment of 
Central Visual Acuity table if vision (distant) in one eye is 
20/40 and the other eye is 20/50, then the disability 
evaluation is assigned at 10 percent.  38 C.F.R. § 4.84a.  In 
order to receive the next higher 20 percent rating, the 
veteran must demonstrated that he has vision of 20/70 in one 
eye and 20/50 in the other eye, vision of 20/100 in one eye 
and 20/50 in the other eye, vision of 20/200 in one eye and 
20/40 in the other eye, or when vision is 15/200 in one eye 
and 20/40 in the other eye.  There is no medical evidence 
showing that he meets the criteria for the next higher rating 
of 20 percent under any applicable diagnostic code.  
Accordingly, on the evidence, the Board is unable to find a 
basis for an increased disability rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  While the veteran testified that his vision 
problems caused him to lose his job in 1972 and have 
prevented him from obtaining any employment since, he has not 
submitted any evidence to substantiate this assertion.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In light of the foregoing, the Board concludes that the 
criteria for a compensable rating prior to March 23, 2004, 
and a rating in excess of 10 percent from March 23, 2004, for 
pterygium, bilateral, postoperative, have not been met.  In 
reaching this decision, the Board has considered the doctrine 
of doubt, however, as the 


preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable evaluation for pterygium, 
bilateral, postoperative, prior to March 23, 2004, is denied.

Entitlement to an evaluation in excess of 10 percent for 
pterygium, bilateral, postoperative, from March 23, 2004, is 
denied.





	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


